DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compressor characteristic map” including the “limit line”, “throttle characteristic curve” and “engine absorption characteristic” recited in claims 12, 20 and 21; the “intersecting point between the engine absorption and the limit line” as recited in claim 13; the “throttle characteristic curve is shifted by an instantaneous mass flow through the engine in a direction of an abscissa” and “a second intersecting point between the shifted throttle characteristic curve and the limit line” recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to independent claims 12, 20 and 21, the claims respectively recite “an engine absorption characteristic” without defining what it is.  The Specification further does not define it in sufficient detail so that one of ordinary skill in the art would understand what this characteristic is and how it is obtained.  The Specification discloses “an instantaneous engine absorption characteristic S for combustion engine 10 is ascertained by control device 100 as a function of rotational speed neng of combustion engine 10, an air requirement a for combustion engine 10, a displacement VH of combustion engine 10, second temperature T2 downstream from compressor 62, general gas constant R and pressure p2 downstream from compressor 62.  As an alternative, instantaneous engine absorption characteristic S may also be ascertained as a function of a pressure ratio Hy across compressor 62 and a corrected volume flow Vcorr across compressor 62” (see lines 10-26 of page 12).  Nonetheless, the disclosure does not define the actual “functions”, e.g. mathematical equations, used to determine the engine absorption characteristic.  It is noted that the air requirement a based upon which the engine absorption characteristic is determined is not defined and it is unclear what the air requirement is.  
The claims further recite “a throttle characteristic curve” without defining what this curve is.  The Specification discloses “[the] throttle characteristic curve D for blow off valve 64 may  correspond to the curve of a throttle function f, which is dependent on effective cross-sectional surface Aeff of blow off valve 64, the temperature at the inlet of blow off valve 64, and the pressures at inlet 63 and at the outlet of compressor bypass 65” (see lines 20-25 of page 10).  However, the disclosure does not define the throttle function f, i.e. a mathematical equation of the relationship between the effective cross-sectional surface Aeff of blow off valve 64, the temperature at the inlet of blow off valve, and the pressures at inlet and at the outlet of compressor bypass.
The claims also recite “a mass flow through the engine”, fails to it is define if the mass is intake air or fuel or combustion products and it is unclear where the mass flow is measured.  The Specification discloses different mass flows: “mass flow cmpr across compressor 62 and the measured hot film air mass flow or the fresh air mass flow across throttle valve 9” (see lines 1-4 of page 11) and “fuel mass flow q” (see line 4 of page 12).  However, it is unclear whether which if any of these disclosed mass flows is the mass flow through the combustion engine.
Additionally, in the recited step of “determining a maximum permissible boost pressure as a function of the maximum permissible compressor ratio” it is unclear how the determination of the maximum permissible boost pressure occurs.  The compressor ratio is a ratio of the pressure at the compressor outlet, i.e. boost pressure, to the pressure at the compressor inlet.  Therefore, the compressor ratio determined directly as a function of the boost pressure, so it is unclear what the step of determining the maximum permissible boost pressure based on the maximum permissible compressor ratio actually entails.
Claims dependent on claims 12 are also rejected by virtue of their dependence.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claims 12, 20 and 21, the claims respectively recite “an engine absorption characteristic”.  However, it is unclear what an engine absorption characteristic is as it is not an art-recognized term and the Specification does not define it in sufficient detail so that one of ordinary skill in the art would understand what this characteristic is.  More specifically, the Specification discloses “an instantaneous engine absorption characteristic S for combustion engine 10 is ascertained by control device 100 as a function of rotational speed neng of combustion engine 10, an air requirement a for combustion engine 10, a displacement VH of combustion engine 10, second temperature T2 downstream from compressor 62, general gas constant R and pressure p2 downstream from compressor 62.  As an alternative, instantaneous engine absorption characteristic S may also be ascertained as a function of a pressure ratio Hy across compressor 62 and a corrected volume flow Vcorr across compressor 62” (see lines 10-26 of page 12).  Nonetheless, the disclosure does not define the actual “functions”, e.g. mathematical equations, used to determine the engine absorption characteristic.  It is noted that the air requirement a based upon which the engine absorption characteristic is determined is not defined and it is unclear what the air requirement is.  
The claims further recite “a throttle characteristic curve” without defining what this curve is.  The Specification discloses “[the] throttle characteristic curve D for blow off valve 64 may  correspond to the curve of a throttle function f, which is dependent on effective cross-sectional surface Aeff of blow off valve 64, the temperature at the inlet of blow off valve 64, and the pressures at inlet 63 and at the outlet of compressor bypass 65” (see lines 20-25 of page 10).  However, the disclosure does not define the throttle function f is, i.e. a mathematical equation of the relationship between the effective cross-sectional surface Aeff of blow off valve 64, the temperature at the inlet of blow off valve, and the pressures at inlet and at the outlet of compressor bypass.
The claims also recite “a mass flow through the engine”, which renders them indefinite because it is unclear what the mass flow is as it is undefined if the mass is intake air or fuel or combustion products and it is unclear where the mass flow is measured.
Additionally, the recited step of “determining a maximum permissible boost pressure as a function of the maximum permissible compressor ratio” also renders the claims indefinite.  This recitation is unclear because the compressor ratio is a ratio of the pressure at the compressor outlet, i.e. boost pressure, to the pressure at the compressor inlet.  Therefore, the compressor ratio determined directly as a function of the boost pressure, so it is unclear what the step of determining the maximum permissible boost pressure based on the maximum permissible compressor ratio actually entails.
Claims dependent on claims 12 are also rejected by virtue of their dependence.

Conclusion
A prior art search was conducted for claims 12-21 as best understood, and the most relevant prior art found has been made of record.  However, the number and nature of the issues under 35 U.S.C. 112(a) and 112(b) preclude the indication of allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799